DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolesky et al. (U.S. Pat. No.: 4,479,271) in view of Hajaj et al. (Pub. No.: US 2007/0255412)
Bolesky et al. (hereinafter, Bolesky) discloses an orthopaedic prosthetic component (abstract), comprising: a tibial tray component (e.g., figs. 1-3) configured to be implanted into a proximal end of a patient's tibia (figures depict a tibial tray, thus the implant is meant to be placed at the proximal end of a patient’s tibia), the tibial tray comprising: a proximal-facing surface (proximal surface of part 30) configured to receive a polymeric insert component 20 (col. 3 lines 48-53), a distal-facing surface 12 positioned opposite the proximal-facing surface (e.g., fig. 3, 5), a central stem 13 (middle peg is considered the central stem) extending away from the distal-facing surface to a distal tip 19, the central stem being 13 positioned on a central sagittal plane of the tibial tray component (e.g., fig. 3, 5), and a plurality of pegs 13 (lateral pegs are considered the 
Bolesky does not specify the porous metal portion 10 has a void space of at least 60% by volume as required by the claim.  Hajaj teaches a tibial tray (fig. 1) with a porous metal section for bony ingrowth (para. 51), where the porosity of the porous metal is in a range between 60-90% (para. 51) which provides adequate bone ingrowth for fixation of the tibial implant.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the porous metal portion 10 of Bolesky with a void space of at least 60% by volume as taught by Hajaj as an obvious expedient to provide a porosity suitable for bone ingrowth and fixation of the tibial implant.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 2, the second surface section 19 of each peg is positioned at the free distal end of the peg (see fig. 3, 5).  For claim 3, each peg includes a solid metal portion 
For claim 6, the second surface section 19 of the central stem is positioned at the distal tip (e.g., fig. 3, 5).   For claim 7, the central stem includes a solid metal portion 14 (col. 4 line 67-col. 5 line 4) coupled to its porous metal body 13 (e.g., fig. 3), the solid metal portion 14 including the second surface section 19 of the central stem (e.g., fig. 3, 5).  For claim 8, the second surface section 19 of the central stem includes a smooth outer surface (col. 4 line 67-col. 5 line 4).  For claim 9, the tibial tray component further comprises an outer wall extending between the distal-facing surface and the proximal-facing surface (see lateral surfaces of 11 and 10 in figure 5), the solid metal portion 30 includes a proximal section of the outer wall, and the porous metal 10 portion includes a distal section of the outer wall (e.g., fig. 5).  
For claim 10, Bolesky discloses an orthopaedic prosthetic component (abstract), comprising: a tibial tray component (e.g., figs. 1-3) configured to be implanted into a proximal end of a patient's tibia (figures depict a tibial tray, thus the implant is meant to be placed at the proximal end of a patient’s tibia), the tibial tray comprising: a proximal-facing surface (proximal surface of part 30) configured to receive a polymeric insert component 20 (col. 3 lines 48-53), a distal-facing surface 12 positioned opposite the proximal-facing surface (e.g., fig. 3, 5), a central stem 13 (middle peg is considered the central stem) extending away from the distal-facing surface to a distal tip 19, the central stem 13 being positioned on a central sagittal plane of the tibial tray component (e.g., fig. 3, 5), and a plurality of pegs 13 (lateral pegs are the claimed pegs) spaced apart from the central stem and extending away from the distal-facing surface (e.g., fig. 3, 5), wherein the tibial tray component includes a solid metal portion 30 (e.g., col. 6 lines 2-4) that includes the proximal-facing surface (upper surface of component 30) and a porous metal portion 10 (col. 3 lines 54-55, abstract) that includes the distal- facing surface 12, Attorney Docket No. DEP6089USCNT 1 -60-wherein the central stem includes a porous metal body 13, a first surface section positioned between the distal-facing surface and its distal tip (this is the surface of body 13), and a second surface section 19 positioned distal of the first surface section (e.g., fig. 3, 5), and wherein the first surface section of the central stem has a static coefficient of friction (porous metal, col. 4 lines 31-33 which inherently has a static coefficient of friction), and the second surface section of the central stem has a static coefficient of friction that is lower than the static coefficient of friction of the first surface section of the central stem (smooth solid metal, col. 4 line 67-col. 5 line 4, this material also inherently has a static coefficient of friction.  
Bolesky does not specify the porous metal portion 10 has a void space of at least 60% by volume as required by the claim.  Hajaj teaches a tibial tray (fig. 1) with a porous metal section for bony ingrowth (para. 51), where the porosity of the porous metal is in a range between 60-90% (para. 51) which provides adequate bone ingrowth for fixation of the tibial implant.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the porous metal portion 10 of Bolesky with a void space of at least 60% by volume as taught by Hajaj as an obvious expedient to provide a porosity suitable for bone ingrowth and fixation of the tibial implant.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 11, the second surface section 19 of the central stem is positioned at the distal tip (e.g., fig. 3, 5).  For claim 12, the central stem includes a solid metal portion 14 (col. 4 line 67-col. 5 line 4) coupled to its porous metal body 13 (col. 4 lines 31-33), the solid metal portion including the second surface section 19 of the central stem (fig. 3, 5).  For claim 13, the second surface section of the central stem includes a smooth outer surface (smooth solid metal, col. 4 line 67-col. 5 line 4).  For claim 14, each peg includes a porous metal body and a solid metal portion coupled to the porous metal body (fig. 3, 5, col. 4 lines 31-33, col. 4 line 67-col. 5 line 4).  For claim 15, the solid metal portion 19 of each peg is positioned at a free distal end of the peg that is spaced apart from the central sagittal plane of the tibial tray component (fig. 3, 5).  For claim 16, the solid metal portion of each peg includes a smooth outer surface (smooth solid metal, col. 4 line 67-col. 5 line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774